—Appeal from a judgment of the Supreme Court (Ryan, Jr., J.), entered January 5, 1993 in Clinton County, which, in a proceeding pursuant to CPLR article 78, dismissed petitioner’s application for a writ of prohibition.
In our view, Supreme Court acted well within its discretion in denying petitioner’s request for a writ of prohibition. It is well settled that the extraordinary writ of prohibition does not lie where there is no clear legal right to the relief requested and where petitioner has an adequate alternative remedy at law to review the alleged error.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed, without costs.